DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 11-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 11, “the free end of the stopper is maintained at a position positioned between the base end of the cylindrical barrel and the fixed end of the stopper when the stopper is within the cylindrical barrel” is not supported in the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 11-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, it cannot be determined what is required by “maintained at a positon”, because the free end of the stopper is elastic deformation and moving with the plunger within the barrel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11, 12, 15 and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Koska (5,047,017).  Koska discloses, in figs. 12-14, Re-claim 1, an injector comprising:
a cylindrical barrel 32 including a leading end 33 having a discharge port and a base end 35; a seal body 38 coming into close contact with an inner circumferential surface of the cylindrical barrel;
a plunger 37 for pushing and moving the seal body to a discharge port side of the cylindrical barrel; and
a stopper 47 disposed on the plunger and coming into elastic contact with the cylindrical barrel in a radial direction of the cylindrical barrel between the leading end and the base end of the cylindrical barrel,
wherein the stopper has a fixed end attached to the plunger and a free end in contact with the cylindrical barrel, and
wherein the free end of the stopper is maintained at a position between the base end of the cylindrical barrel and the fixed end of the stopper when the stopper is within the cylindrical barrel, and
wherein the seal body and the plunger are configured to separate from each other by retracting the plunger.
Re-claim 2, wherein the stopper is a plate spring-shaped member including the fixed end attached to the plunger and the free end coming into elastic contact with the inner circumferential surface of the cylindrical barrel.
Re-claim 7, wherein the stopper and the plunger are integrated as one part.
Re-claim 11, Koska disclose, in figs. 28a-28d,  an injector comprising:
a cylindrical barrel including a leading end having a discharge port and a base end; a seal body 38 coming into close contact with an inner circumferential surface of the cylindrical barrel;
a plunger 37 for pushing and moving the seal body to a discharge port side of the cylindrical barrel; and


wherein the stopper has a fixed end attached to the plunger and a free end in contact with the cylindrical barrel, and
wherein the free end of the stopper is maintained at a position between the leading end of the cylindrical barrel and the fixed end of the stopper when the stopper is within the cylindrical barrel.
Re-claim 12, wherein the stopper is a plate spring-shaped member including the fixed end attached to the plunger and the free end coming into elastic contact with the inner circumferential surface of the cylindrical barrel.
Re-claim 15, wherein the stopper and the plunger are integrated as one part.
Re-claim 18, wherein the seal body and the plunger are integrated as one part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koska in  view of Staempfli (4,391,272).
Koska lacks to disclose the inner circumferential surface of the cylindrical barrel is provided with a circumferential groove with which the free end of the stopper is engagable; wherein the circumferential groove has a slope surface extending from a bottom portion of the circumferential 
Staempfli teaches, in figs. 1, an injector comprising an inner circumferential surface of a cylindrical barrel is provided with a circumferential groove 5, 5,  with which a free end of a  stopper is engagable; wherein the circumferential groove has a slope surface extending from a bottom portion of the circumferential groove toward the leading end of the cylindrical barrel and sloping with respect to the inner circumferential surface.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Staempfli, to modify the invention of Koska with the inner circumferential surface of the cylindrical barrel is provided with a circumferential groove with which the free end of the stopper is engagable, as claimed, in order to facilitate of retaining the stopper when the plunger in insertion position and an withdrawn positon.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-7, 11-15 and 18 have been considered but are moot in view of the new ground of rejections as alleged above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        June 3, 2021